Citation Nr: 0617115	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the reduction in the rating for the veteran's 
service-connected postoperative malignant fibrous 
histiocytoma, Muscle Group XIV, from 100 percent to 30 
percent disabling was proper.


REPRESENTATION

Appellant represented by:	Kenneth E. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which implemented a 
proposed rating reduction reducing the disability rating for 
the veteran's service-connected postoperative malignant 
fibrous histiocytoma, Muscle Group XIV, from 100 percent to 
30 percent disabling, effective February 1, 2003.  The 
veteran filed a timely appeal to this adverse determination.  
In February 2004, the Board remanded this case to the M&ROC.

The Board notes that the veteran has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In conjunction with this raised 
claim, the veteran and his representative have submitted 
additional evidence and argument which was received in March 
2005.  The Board refers all of this information to the M&ROC 
for appropriate action.  


FINDING OF FACT

While the veteran ceased surgery, radiation treatment, and 
chemotherapy procedures in 1999 for his service-connected 
postoperative malignant fibrous histiocytoma, Muscle Group 
XIV, the medical evidence upon which the veteran's 100 
percent disability evaluation was reduced did not disclose 
improvement in that disability. 


CONCLUSION OF LAW

The reduction of the 100 percent rating for postoperative 
malignant fibrous histiocytoma, Muscle Group XIV, as of 
February 1, 2003, was not proper, as the criteria for a 100 
percent rating continued to be met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.70, 4.71, 
4.71a, 4.73, Part 4, Diagnostic Codes 5329, 5316, 7121 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  The 
veteran's 100 percent rating has been restored.  
 
In an October 1998 rating decision, service connection was 
granted for malignant fibrous histiocytoma, postoperative, 
with split thickness skin graft, Muscle Group XIV.  The grant 
of service connection was made on a presumptive basis as 
being due to Agent Orange exposure in Vietnam.  The veteran 
underwent multiple surgeries during 1998.  

A 100 percent rating was assigned from March 31, 1998, under 
Diagnostic Code 5329-5314.  The 100 percent rating was 
continued for 6 months from the date of a surgical procedure 
on April 3, 1998.  Thereafter, the 100 percent was reduced to 
10 percent effective November 1, 1998.  In a February 1999 
rating decision, it was determined that the 100 percent 
rating was to be continued from November 1, 1998, as the 
veteran was still undergoing radiation for his malignancy.  
In an April 2000 rating decision, the 100 percent rating was 
continued as the veteran had been under chemotherapy 
treatment and had significant residuals related to the 
surgeries.  

In a March 2002 rating decision, it was proposed that the 
veteran's 100 percent rating be reduced to 30 percent.  At 
that time, separate service connection was granted for 
scarring with non-healing skin graft and cellulitis of the 
right thigh with a 10 percent rating assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Separate service connection was also granted for donor site 
scars of the right lower extremity and a noncompensable 
rating was assigned also under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  It was noted that the 
veteran's chemotherapy had ended in 1999 and that current VA 
examination failed to show that a 100 percent rating was 
warranted.  

In a March 2002 letter, the veteran was advised that VA 
proposed to reduce his 100 percent rating to 30 percent.  He 
was told that he could submit evidence to show that the 
change should not be made.  If evidence was not received, the 
reduction would be made in 60 days.  

In an October 2002 rating decision, the veteran's 100 percent 
rating for postoperative malignant fibrous histiocytoma, 
Muscle Group XIV was reduced from 100 percent to 30 percent 
effective February 1, 2003.  It was noted that the February 
1, 2003 date represented 60 days after the notification of 
the decision.  


Process of Reduction

The provisions of 38 C.F.R. § 3.105(e) requires notification 
of the proposed reduction in evaluation, a statement of the 
facts and reasons for such reduction, such as recent 
improvement in physical condition, and an opportunity to 
submit evidence indicating that the reduction should not be 
made.  Regulation provides further that the effective date of 
the reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. § 
3.105(e).  

The Board further notes that since the veteran's 100 percent 
rating had not been in effect for at least five years, the 
provisions of 38 C.F.R. § 3.344(a), which sets forth certain 
regulatory requirements which must be complied with before 
evaluations which have been in effect for five or more years 
may be reduced, is not for application.  See 38 C.F.R. § 
3.344(c).  

As noted, the March 2002 rating decision proposed the 
reduction.  The March 2002 letter notified the veteran.  The 
veteran did not respond.  The October 2002 rating decision 
effectuated the reduction, effective February 1, 2003, 60 
days later.  The veteran was told that his rating was being 
reduced because medical evidence showed improvement in his 
physical condition and that he did not meet the requirements 
for a 100 percent rating.  He was provided an opportunity to 
submit evidence indicating that the reduction should not be 
made, but he did not submit any other evidence.  

The veteran's service-connected postoperative malignant 
fibrous histiocytoma, Muscle Group XIV was rated under 
Diagnostic Codes 5329.  DC 5329 pertains to soft tissue 
sarcomas affecting muscle, fat, or fibrous connective tissue 
and provides for assignment of a 100 percent rating when such 
is actively present.  A Note sets out that the 100 percent 
rating shall continue beyond the cessation of any surgery, 
radiation treatment, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, rate on residual impairment 
of function.  See 38 C.F.R. § 4.73.  

In this case, the veteran underwent multiple surgeries in 
1998 followed by radiation and chemotherapies.  These 
treatments ended in 1999.  

Therefore, the process for the reduction undertaken was 
initially proper taking into consideration the provisions of 
Diagnostic Code 5329 because the veteran was no longer having 
the required treatment.  Malignancy had not recurred or 
metastasized.  However, the RO was then to rate based on 
residual impairment of function.  The Board finds that based 
on the residual impairment of function, a 100 percent rating 
was still warranted.  As such, the Board finds that the 
reduction is the disability rating from 100 percent was not 
proper, as set forth below.  


Proper Rating

The Court has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Brown, 5 Vet. App. at 420-421. In light 
of these provisions, the RO and Board are required in any 
rating-reduction case to ascertain, based on the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Brown, 5 Vet. App. at 421.

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10, a 
rating reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id.

As noted, the veteran's service-connected postoperative 
malignant fibrous histiocytoma, Muscle Group XIV was rated 
under Diagnostic Code 5329.  He also has separate evaluations 
for scarring associated with a non-healing skin graft and 
cellulitis, and for the donor site scars of the right lower 
extremity.

In this case, the veteran underwent multiple surgeries in 
1998 followed by radiation and chemotherapies.  These 
treatments ended in 1999, nevertheless, the RO continued the 
100 percent rating as the veteran exhibited significant 
residuals of the malignancy.  Specifically, the veteran's 
surgical wound remained unhealed and draining, he had 
constant right hip pain, cellulitis, and restricted motion as 
shown on a January 2000 VA examination.  As noted in an April 
2000 rating decision, although chemotherapy had been 
completed in May 1999 and there was no evidence of recurrence 
of the cancer, it was clear by the evidence that the veteran 
was suffering from significant residuals related to the 
surgeries.  The RO noted that a total evaluation was 
continued according to the Rating Schedule criteria that best 
approximated the veteran's symptoms at the time.  Thus, the 
100 percent rating was continued by rating the veteran's 
postoperative malignant fibrous histiocytoma with split 
thickness graft and cellulitis, Muscle Group XV analogous to 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7121.  

Diagnostic Code 7121 provides for the assignment of a 
noncompensable evaluation when the evidence demonstrates the 
presence of venous disease manifested by asymptomatic 
palpable or visible varicose veins.  Assignment of a 10 
percent evaluation is warranted when the evidence 
demonstrates intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  Assignment of a 20 percent evaluation is warranted 
when the evidence demonstrates persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  Assignment of a 40 percent 
evaluation is warranted when the evidence demonstrates 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Assignment of a 60 percent 
evaluation is warranted when the evidence demonstrates 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  
Assignment of a 100 percent evaluation is warranted when the 
evidence demonstrates massive, board-like edema with constant 
pain at rest.

In November 2001, the veteran was afforded another VA 
examination which the RO apparently determined showed 
improvement in the disability at issue.  

The Board notes that Diagnostic Code 5329 provides for 6 
months of the 100 percent rating beyond the cessation of any 
surgery, radiation treatment, antineoplastic chemotherapy or 
other therapeutic procedures.  Thereafter, if there has been 
no local recurrence or metastasis, rate on residual 
impairment of function.

In this case, the RO did not terminate the 100 percent rating 
under Diagnostic Code 5329, as directed.  The 100 percent 
rating was continued beyond 6 months.  However, based on the 
November 2001 examination, a reduction was undertaken.  After 
review of the evidence, the Board concludes that the totality 
of the evidence demonstrates that the reduction in this case 
was not proper.  

As noted above, the RO and Board are required in any rating-
reduction case to ascertain, based on the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  

In this case, the veteran was afforded a VA examination in 
January 2000.  At that time, the veteran reported having 
continued marked pain at the site of the surgery and repair 
with a persistent problem of chronic infections.  It was 
noted that the pain was exacerbated by movement and was 
present at rest.  Daily pain medical resulted only in 
marginal improvement in symptoms.  He was working as a 
barber.  On examination, the veteran was noted to have a 14 
inch vertical scar present over the anterior surface of the 
right thigh associated with hollowing of the vastus medialis 
muscle.  The veteran also had an elliptical scar associated 
with muscle irregularity, marked induration, and tenderness 
over the lateral aspect of the right thigh just below the 
right hip.  Partial healing was noted of part of the 
incision.  Palpation of the area revealed marked tenderness 
and induration surrounding the scar.  Movements of the hip 
were painfully restricted.  Flexion of the hip was possible 
to about 100 degrees, and limited by pain.  Extension was 
possible to 15 degrees and restricted by pain.  Adduction and 
abduction were 30 degrees, and 10 degrees, respectively and 
were painful.  Internal and external rotation was 
approximately 20 degrees with associated pain.  There was no 
obvious muscle weakness as motor strength was impaired by 
pain.

A September 1999 statement from a private physician indicated 
that the veteran continued to be bothered by right hip pain 
radiating down the lateral aspect of his right leg.  He noted 
that the surgical wound had never completely healed and that 
the veteran continued to have some slight drainage.  He 
reported that the veteran had been hospitalized the previous 
month with cellulitis of the soft tissues around his right 
hip, and since discharge had been maintained on oral 
antibiotics.  The veteran's cellulitis was noted to be a 
continuous problem.  

As noted, the RO, in an April 2000 rating decision, continued 
the 100 percent evaluation noting that the veteran still had 
significant residuals even though he was no longer receiving 
chemotherapy.  The propriety of continuing the 100 percent 
rating in that rating decision under the provisions of 
Diagnostic Code 7121 is not before the Board, however.  The 
limited issue before the Board is whether the later reduction 
was proper and in accordance with governing legal criteria.  
Essentially, the Board must determine whether the medical 
evidence discloses an actual improvement in the disability at 
issue. 

Prior to the proposed reduction, as noted above, in November 
2001, the veteran was afforded a VA examination.  The veteran 
reported that his last hospitalization was approximately one 
year earlier when there was incision and drainage of the 
right lateral aspect of the upper thigh.  He was given 
intravenous antibiotics for an infection of the area and was 
given antibiotics orally for six weeks following.  The 
veteran stated that the area cleared up, but had flared up 
again with infection-type symptoms.  He reported that he had 
been seen one week previously for recurrence and for 
breakdown of the revision scar of the right lateral thigh.  
He reported that he was a self-employed barber and attempted 
to work four hours per day.  

On examination, it was noted that the veteran continued to 
have right hip pain and fatigue.  He reported that the pain 
was constant even with pain medication.  He stated that he 
was able to sleep at most three hours per night.  On 
examination, the examiner noted that bony structures were not 
involved.  The examiner noted that there was limitation by 
fatigue interfering with the veteran's activities of daily 
living.  The description of the scars was substantially 
similar to that reported on VA examination in January 2000 
and included tenderness and induration.  One of the scars was 
noted to be open and nonhealing.  The tissue appeared to be 
yellow and nonhealing.  The area surrounding the elliptical 
scar was noted to be red and hot to touch as well as tender.  
Movements of the right hip were noted to be painful with 
attempted range of motion.  Movement of the right hip was 
still restricted, but the veteran had less restriction on 
flexion than on his last examination where motion was 
restricted to 100 degrees and currently, he could flex to 110 
degrees.  Extension was to 15 degrees, adduction to 30 
degrees, and abduction to 20 degrees.  All movements were 
associated with pain and stretching sensation in the right 
upper thigh and right hip.  The left thigh measured 17 inches 
in diameter, and the right thigh measured 15 1/2 inches.  The 
veteran walked with an antalgic gait, favoring the right 
lower extremity.  The lower extremities were neurovascularly 
intact, muscle strength of the right extremity was reported 
to be 4/5.   The diagnosis was malignant fibrous 
histiocytoma, status post wide surgical excision with 
multiple reconstructive procedures with residuals of 
limitation of movement, nonhealing of incision, 
degranulation, and myofascial pain syndrome.  

Clinical records dated prior to the effective date of the 
reduction also show continued treatment for chronic pain of 
the right leg, cellulitis of the right thigh and chronically 
non-healing wound with continued use of antibiotics (see 
April 2002, May 2002, July 2002, November 2002, and December 
2002 private medical reports), post-radiation skin and bone 
changes in the right hip (see May 2002 private medical 
report).  

In a January 2003 letter, a private physician reported that 
the veteran had a large semi-open wound on this right hip 
overlying the right great trochanter.  He reported that the 
veteran now had chronic pain with frequent episodes of 
cellulitis and infection of the soft tissues and skin 
overlying his right hip and upper thigh.  He stated that the 
veteran worked as a barber and found himself fatiguing easily 
such that he was unable to continue a normal workload.  There 
was a question as to whether he would be able to continue the 
physical demands of his job.  The examiner noted that the 
veteran was recently hospitalized with cellulitis and 
intensification of pain in his right hip.  There was concern 
about the development of osteomyelitis although he noted that 
to date, x-rays, scans, biopsies, etcetera, had failed to 
indicate involvement of the underlying bone.  Because of the 
veteran's ongoing pain, the veteran required narcotic 
analgesics with side effects that included somnolence, 
lethargy, and constipation.  He concluded by stating that 
although the veteran's malignant sarcoma appeared to have 
been treated successfully with surgery, chemotherapy, and 
radiation, the veteran had been left with significant 
disability and a wound that refuse to heal with recurrent 
infections.  He opined that the problem had not improved and 
over time could worsen.  

The Board has compared the medical findings as shown by the 
medical evidence of record dated upon cessation of the 
chemotherapy and prior to the April 2000 rating decision that 
continued the veteran's 100 percent rating with the medical 
evidence upon which the RO based its proposed reduction and 
is unable to discern any appreciable difference in the 
demonstrated findings that continued to disclose significant 
residuals such that a reduction was proper.  

As noted above,  the RO and Board are required in any rating-
reduction case to ascertain, based on the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Under the provision of 38 C.F.R. §§ 4.2 and 
4.10, a rating reduction may not be based solely on the fact 
that an improvement has actually occurred, but also on 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  The Board simply discerns no 
such improvement in the veteran's ability to function under 
the ordinary conditions of life and work in the November 2001 
examination findings or the VA outpatient treatment records 
of record prior to the effective date of the reduction.  As 
such, the Board finds that the 100 percent rating should not 
have been reduced and should accordingly be restored from the 
effective date of the reduction or February 2003.  

In light of the foregoing, the Board finds that the evidence 
supports a 100 percent rating for postoperative malignant 
fibrous histiocytoma, Muscle Group XIV, under Diagnostic Code 
7121, following the cessation of the 100 percent rating under 
Diagnostic Code 5329.  Thus, the reduction of the 100 percent 
rating for postoperative malignant fibrous histiocytoma, 
Muscle Group XIV, as of February 1, 2003, was not proper.  




ORDER

The reduction of the 100 percent rating for postoperative 
malignant fibrous histiocytoma, Muscle Group XIV, as of 
February 1, 2003, was not proper, and the appeal is granted.  



____________________________________________
S. L.. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


